UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1292


IANA RATA; ARA ARARAT TIRATSVYAN,

                Petitioners,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 16, 2016               Decided:   January 24, 2017


Before NIEMEYER, DUNCAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY,            Rockville,
Maryland,   for  Petitioners.   Benjamin    C.  Mizer,        Principal
Assistant Attorney General, Nancy Friedman, Senior           Litigation
Counsel,   Margaret   A.   O’Donnell,    Office   of        Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,            Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Iana     Rata,    a     native     and       citizen       of     Moldova,    and    her

husband, derivative beneficiary Ara A. Tiratsvyan, petition for

review of an order of the Board of Immigration Appeals (Board)

denying    Rata’s      motion       to   reopen        as   untimely      and   numerically

barred.      We have reviewed the administrative record and Rata’s

claims, and conclude that the Board did not abuse its discretion

in   denying     her    motion.          See       8    C.F.R.        § 1003.2(a)      (2016);

Mosere v.     Mukasey,        552    F.3d   397,        400   (4th      Cir.    2009).      We

accordingly deny the petition for review for the reasons stated

by the Board.          See In re Rata (B.I.A. Feb. 22, 2016).                                We

dispense     with      oral     argument       because           the    facts    and      legal

contentions     are    adequately         presented         in    the    materials      before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                               2